Judgment, Supreme Court, New York County (Robert M. Stolz, J.), rendered February 4, 2009, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea. The record establishes that defendant’s favorable plea was knowing, intelligent and voluntary (People v Fiumefreddo, 82 NY2d 536, 542-544 [1993]). Defendant, who presented his claim of innocence through his written submission and declined to address the court, received a sufficient opportunity to advance his claim, and the record supports the court’s rejection, as unreliable, of the purportedly exculpatory evidence he presented (see e.g. People v Randall, 22 AD3d 261 [2005], lv denied 6 NY3d 852 [2006]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Mazzarelli, Acosta, DeGrasse and Richter, JJ.